                       Case 19-20485-PGH                Doc 76-1         Filed 12/26/19              Page 1 of 40
                                                   Mortgage Contracting Services, LLC
                                                          4890 West Kennedy Blvd.
                                                              Tampa, FL 33609
                                                         Phone No: (813) 874-2177
                                                            Fax No: (813) 258-5729



                            Property Insp. - Property Inspection Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Confirmed
9990 Richmond                                                      Input By:                     Amalia Inaty
Houston, TX 77042                                                  Date Submitted:               1/25/2019
Re:                 MAURICE YOUNG                                  Invoice Date:                 1/24/2019
                    16573 SW 19TH ST
                                                                   Vendor Ref #:
                    MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A /                                           Type:                         Non Judicial
Cost Center:                                                       Order Date                    1/16/2019
CONV Case No:                                                      Order Complete Date           1/24/2019
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate      1st Reviewed Date       Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      1/25/2019                                                                          2/20/2019          2/20/2019             2/22/2019


 Cost Description(s)                                   W/H Aff.Ind Item Date         Qty     Item Price      Orig. Billed       Adjust           Net

 Property Services - Insp - Occupancy Inspection                    01/24/2019         1       $15.00           $15.00           $0.00          $15.00

      Note: NO CONTACT




                                                                                                          $15.00               $0.00            $15.00


 Total:                                                                                                   $15.00               $0.00        $15.00

Invoice Level Exceptions
None


 Invoice Level Comment
Inspection Requested




  Execution Date Time: 08/28/2019 11:06:06 AM                                                                            Pages: 1/ 2
                   Case 19-20485-PGH                Doc 76-1      Filed 12/26/19          Page 2 of 40


Payment information

Requested Date          Check/ACH#                 Payment Date           Amount

02/20/2019                                         02/22/2019             $15.00

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code      Net Amount
                                                                 Code
Property     Insp - Occupancy         631            INSP         90T01                      $15.00
Services     Inspection




    Excecution Date Time: 08/28/2019 11:06:06 AM                                                          Pages: 2/ 2
                          Case 19-20485-PGH               Doc 76-1          Filed 12/26/19              Page 3 of 40
                                                                     Bron Inc.
                                                           27720 Jefferson Ave Ste 230
                                                                Temecula, CA 92590
                                                           Phone No: (858) 999-1200
                                                                     Fax No:



                                       Default Service - Monitoring Fee - INVOICE
Selene Finance                                                        Invoice #:
                                                                      Invoice Status:               Check Confirmed
9990 Richmond                                                         Input By:                     ddayhoff
Houston, TX 77042                                                     Date Submitted:               1/30/2019
Re:                     MAURICE YOUNG                                 Invoice Date:                 1/30/2019
                        16573 SW 19TH ST
                                                                      Vendor Ref #:
                        MIRAMAR, FL 33027
                                                                      Vendor Code:
Loan #:
Loan Type:         Conventional                                       Payee Code:
Inv. ID / Cat. ID: N/A / 10511                                        Type:                         Non Judicial
Cost Center:                                                          Referral Date                 1/25/2019
CONV Case No:
GSE Code:            O
                                                                      Acquisition Date:
GSE REO Rem. Code:
                                                                      Paid in Full Date:            N/A
                                                                      Foreclosure Removal           N/A
Original Mortgage Amount:     $345,303.00
                                                                      HiType                        1
Litigation Status Code:                                               Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate          1st Reviewed Date       Last Reviewed      Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      1/30/2019                                                                             2/25/2019          2/25/2019             2/26/2019


 Cost Description(s)                                     W/H Aff.Ind Item Date          Qty     Item Price      Orig. Billed       Adjust           Net

 Default Services Costs - Property Scrub                               01/25/2019         1       $12.40           $12.40           $0.00          $12.40

      Note: Scrub Fee



 Default Services Costs - Property Monitoring                          01/25/2019         1       $15.50           $15.50           $0.00          $15.50

      Note: Monitoring Fee - 2 years




                                                                                                               $27.90             $0.00            $27.90


 Total:                                                                                                      $27.90               $0.00        $27.90

Invoice Level Exceptions
None


Invoice Level Comment
None




  Execution Date Time: 08/28/2019 11:06:06 AM                                                                               Pages: 1/ 2
                   Case 19-20485-PGH                Doc 76-1      Filed 12/26/19          Page 4 of 40


Payment information

Requested Date          Check/ACH#                 Payment Date           Amount

02/25/2019                                         02/26/2019             $12.40

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code      Net Amount
                                                                 Code
Default      Property Scrub           633            FCPR         90T01        03            $12.40
Services
Costs
Requested Date          Check/ACH#                 Payment Date           Amount

02/25/2019                                         02/26/2019             $15.50

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code      Net Amount
                                                                 Code
Default      Property Monitoring      633            FCPR         90T01        03            $15.50
Services     Services
Costs




    Excecution Date Time: 08/28/2019 11:06:06 AM                                                          Pages: 2/ 2
                       Case 19-20485-PGH               Doc 76-1          Filed 12/26/19              Page 5 of 40
                                                        SHD Legal Group, P.A.
                                                        499 NW 70TH AVE STE 309
                                                         Plantation, FL 33317 1619
                                                        Phone No: (954) 564-0071
                                                            Fax No: (954) 564-9252



                                  Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                      Input By:                     ERivera
Houston, TX 77042                                                  Date Submitted:               2/6/2019
Re:                  MAURICE YOUNG                                 Invoice Date:                 2/5/2019
                     16573 SW 19TH ST
                                                                   Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Judicial
Cost Center:                                                       Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:
                                                                   First Legal Action:           N/A
                                                                   Legal Action:                 09/25/2018
                                                                   Sale Date:                    N/A
                                                                   Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date     Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      2/6/2019             3/5/2019             3/5/2019                                 3/5/2019              3/5/2019            3/7/2019

 Fee Description(s)                                  W/H Aff.Ind Item Date           Qty    Item Price        Orig. Billed      Adjust           Net

 Attorney Fees - Allowable                                         02/04/2019         1       $690.00          $690.00           $0.00      $690.00

      Note: Foreclosure fee for Milestone Judgment Entered
      Service From Date: 2/4/2019                    Service To Date: 2/4/2019 12:00:00
      Attorney Fees - Allowable

                                                                                                            $690.00             $0.00           $690.00




 Total:                                                                                                     $690.00            $0.00        $690.00

Invoice Level Exceptions
Attorney Fees - Allowable


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
                    Case 19-20485-PGH                Doc 76-1      Filed 12/26/19          Page 6 of 40


Payment information

Requested Date            Check/ACH#                Payment Date           Amount

03/05/2019                                          03/07/2019             $690.00

Category      Subcategory              Trans Code     Reason Code Caw Payee     Seq Code      Net Amount
                                                                  Code
Attorney Fees Allowable                630            FATT         90R01                      $690.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                           Pages: 2/ 2
                        Case 19-20485-PGH             Doc 76-1           Filed 12/26/19              Page 7 of 40
                                                     ServiceLink Title Company
                                                            PO BOX 511459
                                                      Los Angeles, CA 90051 7882
                                                       Phone No: (800) 439-5451
                                                                  Fax No:



                                   Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Confirmed
9990 Richmond                                                      Input By:                     Janey Horne
Houston, TX 77042                                                  Date Submitted:               2/11/2019
Re:                  MAURICE YOUNG                                 Invoice Date:                 2/8/2019
                     16573 SW 19TH ST
                                                                   Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Judicial
Cost Center:                                                       Referral Date                 1/31/2019
CONV Case No:
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:     $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:
                                                                  First Legal Action:            N/A
                                                                  Legal Action:                  02/07/2019
                                                                  Sale Date:                     02/07/2019
                                                                  Reason Sale Cancelled          N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date     Last Reviewed       Accepted Date          Approved Date        Chk Requested     Chk Confirmed
      2/11/2019                                                                          2/11/2019            2/11/2019         2/12/2019


 Cost Description(s)                                 W/H Aff.Ind Item Date           Qty     Item Price       Orig. Billed    Adjust           Net

 Title Costs - Title Search                                 N       02/08/2019         1       $250.00          $250.00        $0.00      $250.00

      Note: PRE-FORECLOSURE REPORT
      Service From Date: 1/31/2019                  Service To Date: 2/8/2019 12:00:00


                                                                                                            $250.00          $0.00            $250.00


 Total:                                                                                                     $250.00          $0.00        $250.00

Invoice Level Exceptions
None


Invoice Level Comment
None




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                          Pages: 1/ 2
                    Case 19-20485-PGH                   Doc 76-1      Filed 12/26/19          Page 8 of 40


Payment information

Requested Date               Check/ACH#                Payment Date           Amount

02/11/2019                                             02/12/2019             $250.00

Category      Subcategory                 Trans Code     Reason Code Caw Payee     Seq Code      Net Amount
                                                                     Code
Title Costs   Title Search                632            FCTS         90R01                      $250.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                              Pages: 2/ 2
                       Case 19-20485-PGH               Doc 76-1         Filed 12/26/19              Page 9 of 40
                                                             RAS Crane, LLC
                                                   10700 Abbotts Bridge Road, Suite 110
                                                             Duluth, GA 30097
                                                        Phone No: (561) 241-6901
                                                                 Fax No:



                            Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
Selene Finance                                                    Invoice #:
                                                                  Invoice Status:               Check Confirmed
9990 Richmond                                                     Input By:                     Lauren Klinmann
Houston, TX 77042                                                 Date Submitted:               2/19/2019
Re:                  MAURICE YOUNG                                Invoice Date:                 2/19/2019
                     16573 SW 19TH ST
                                                                  Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                  Vendor Code:
Loan #:
Loan Type:         Conventional                                   Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                    Type:                         Non Judicial
Cost Center:                                                      Referral Date                 2/8/2019
CONV Case No:
GSE Code:            O
                                                                  Acquisition Date:
GSE REO Rem. Code:
                                                                  Paid in Full Date:            N/A
                                                                  Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                  HiType                        1
Litigation Status Code:                                           Class Code
Man Code:
BK Case No:
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:          LPS Default Solutions

 SubmittedDate        1st Reviewed Date      Last Reviewed    Accepted Date           Approved Date     Chk Requested           Chk Confirmed
      2/19/2019           2/25/2019              3/5/2019                               3/5/2019           3/5/2019                3/6/2019

 Fee Description(s)                                   W/H Aff.Ind Item Date         Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Review of Plan                                  02/13/2019          1       $350.00           $350.00           $0.00      $350.00

      Note: Bankruptcy Plan Review (recoverable) - Bankruptcy Plan Review (recoverable BK-4102) . BK Plan Review: Please note that no
      documents are filed with BK court for Plan Review. RECOVERABLE
      Service From Date: 2/13/2019                    Service To Date: 2/13/2019


                                                                                                        $350.00                 $0.00           $350.00




 Total:                                                                                                 $350.00                $0.00        $350.00

Invoice Level Exceptions
None


Invoice Level Comment
Does Not Exceed Allowable




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 10 of 40


Payment information

Requested Date           Check/ACH#                Payment Date           Amount

03/05/2019                                         03/06/2019             $350.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Review of Plan          630            BATT         90R01                   $350.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH               Doc 76-1           Filed 12/26/19            Page 11 of 40
                                                Quintairos, Prieto, Wood & Boyer, P.A.
                                                     9300 South Dadeland Blvd., 4th Floor
                                                                 Miami, FL 33156
                                                         Phone No: (855) 287-0240
                                                              Fax No: (855) 287-0211



                                    Bankruptcy - Bankruptcy Services - INVOICE
Selene Finance                                                       Invoice #:
                                                                     Invoice Status:               Check Confirmed
9990 Richmond                                                        Input By:                     Christina Montanaro
Houston, TX 77042                                                    Date Submitted:               2/27/2019
Re:                  MAURICE YOUNG                                   Invoice Date:                 2/27/2019
                     16573 SW 19TH ST
                                                                     Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                     Vendor Code:
Loan #:
Loan Type:         Conventional                                      Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                       Type:                         Non Judicial
Cost Center:                                                         Referral Date                 2/14/2019
CONV Case No:
GSE Code:            O
                                                                     Acquisition Date:
GSE REO Rem. Code:
                                                                     Paid in Full Date:            N/A
                                                                     Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                     HiType                        1
Litigation Status Code:                                              Class Code
Man Code:
BK Case No:
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:          LPS Default Solutions

 SubmittedDate        1st Reviewed Date       Last Reviewed       Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      2/27/2019            3/6/2019              3/25/2019                                 3/25/2019         3/25/2019               3/28/2019

 Fee Description(s)                                    W/H Aff.Ind Item Date           Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Objection to Confirmation                           02/24/2019         1       $500.00           $500.00           $0.00      $500.00

      Note: Objection to Plan - Recoverable




                                                                                                           $500.00                 $0.00           $500.00




 Total:                                                                                                    $500.00                $0.00        $500.00

Invoice Level Exceptions
None


Invoice Level Comment
None




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                               Pages: 1/ 2
                    Case 19-20485-PGH                  Doc 76-1       Filed 12/26/19      Page 12 of 40


Payment information

Requested Date            Check/ACH#                   Payment Date           Amount

03/25/2019                                             03/27/2019             $500.00

Category      Subcategory                 Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                     Code
Attorney Fees Objection to Confirmation   630            BATT         90R01                   $500.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                           Pages: 2/ 2
                       Case 19-20485-PGH                Doc 76-1        Filed 12/26/19            Page 13 of 40
                                                              RAS Crane, LLC
                                                     10700 Abbotts Bridge Road, Suite 110
                                                              Duluth, GA 30097
                                                          Phone No: (561) 241-6901
                                                                  Fax No:



                            Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                      Input By:                     Lauren Klinmann
Houston, TX 77042                                                  Date Submitted:               4/4/2019
Re:                  MAURICE YOUNG                                 Invoice Date:                 4/4/2019
                     16573 SW 19TH ST
                                                                   Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Non Judicial
Cost Center:                                                       Referral Date                 2/9/2019
CONV Case No:
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:
BK Case No:
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:           LPS Default Solutions

 SubmittedDate        1st Reviewed Date       Last Reviewed     Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      4/4/2019            4/10/2019               5/1/2019                               5/1/2019           5/1/2019                5/2/2019

 Fee Description(s)                                    W/H Aff.Ind Item Date         Qty    Item Price      Orig. Billed         Adjust           Net

 Attorney Fees - Proof of Claim                                    03/27/2019         1       $250.00           $250.00           $0.00      $250.00

      Note: Bankruptcy Proof of Claim - Part 5 (410A) - Bankruptcy Proof of Claim- Part 5/410A (recoverable) (BK-4146). Bankruptcy Proof of
      Claim - Part 5 (410A) Recoverable RECOVERABLE
      Service From Date: 3/27/2019                      Service To Date: 3/27/2019


 Attorney Fees - Proof of Claim                                    03/27/2019         1       $300.00           $300.00           $0.00      $300.00

      Note: Bankruptcy Proof of Claim (recoverable) RECOVERABLE
      Service From Date: 3/27/2019                    Service To Date: 3/27/2019
      Line Item was used multiple times on the invoice

                                                                                                         $550.00                 $0.00           $550.00




 Total:                                                                                                  $550.00                $0.00        $550.00

Invoice Level Exceptions
Line Item was used multiple times on the invoice


Invoice Level Comment
Does Not Exceed Allowable


  Execution Date Time: 08/28/2019 11:06:07 AM                                                                             Pages: 1/ 2
                    Case 19-20485-PGH              Doc 76-1       Filed 12/26/19      Page 14 of 40


Payment information

Requested Date           Check/ACH#                Payment Date           Amount

05/01/2019                                         05/02/2019             $250.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Proof of Claim          630            BATT         90R01                   $250.00

Requested Date           Check/ACH#                Payment Date           Amount

05/01/2019                                         05/02/2019             $300.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Proof of Claim          630            BATT         90R01                   $300.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH                Doc 76-1        Filed 12/26/19            Page 15 of 40
                                                   Mortgage Contracting Services, LLC
                                                          4890 West Kennedy Blvd.
                                                              Tampa, FL 33609
                                                         Phone No: (813) 874-2177
                                                            Fax No: (813) 258-5729



                            Property Insp. - Property Inspection Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Confirmed
9990 Richmond                                                      Input By:                     Amalia Inaty
Houston, TX 77042                                                  Date Submitted:               5/14/2019
Re:                 MAURICE YOUNG                                  Invoice Date:                 5/13/2019
                    16573 SW 19TH ST
                                                                   Vendor Ref #:
                    MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Non Judicial
Cost Center:                                                       Order Date                    5/2/2019
CONV Case No:                                                      Order Complete Date           5/11/2019
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate      1st Reviewed Date       Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      5/14/2019                                                                          5/14/2019          5/14/2019             5/15/2019


 Cost Description(s)                                   W/H Aff.Ind Item Date         Qty     Item Price      Orig. Billed       Adjust           Net

 Property Services - Insp - Occupancy Inspection                    05/11/2019         1       $15.00           $15.00           $0.00          $15.00

      Note: NO CONTACT




                                                                                                            $15.00             $0.00            $15.00


 Total:                                                                                                   $15.00               $0.00        $15.00

Invoice Level Exceptions
None


 Invoice Level Comment
Inspection Requested




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 16 of 40


Payment information

Requested Date          Check/ACH#                 Payment Date           Amount

05/14/2019                                         05/15/2019             $15.00

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Property     Insp - Occupancy         631            INSP         90R01                   $15.00
Services     Inspection




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH                 Doc 76-1         Filed 12/26/19            Page 17 of 40
                                                           SHD Legal Group, P.A.
                                                          499 NW 70TH AVE STE 309
                                                           Plantation, FL 33317 1619
                                                           Phone No: (954) 564-0071
                                                              Fax No: (954) 564-9252



                                    Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                       Invoice #:
                                                                     Invoice Status:               Check Confirmed
9990 Richmond                                                        Input By:                     ERivera
Houston, TX 77042                                                    Date Submitted:               6/14/2019
Re:                   MAURICE YOUNG                                  Invoice Date:                 6/13/2019
                      16573 SW 19TH ST
                                                                     Vendor Ref #:
                      MIRAMAR, FL 33027
                                                                     Vendor Code:
Loan #:
Loan Type:         Conventional                                      Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                       Type:                         Judicial
Cost Center:                                                         Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                     Acquisition Date:
GSE REO Rem. Code:
                                                                     Paid in Full Date:            N/A
                                                                     Foreclosure Removal           N/A
Original Mortgage Amount:     $345,303.00
                                                                     HiType                        1
Litigation Status Code:                                              Class Code
Man Code:
                                                                     First Legal Action:           N/A
                                                                     Legal Action:                 09/25/2018
                                                                     Sale Date:                    N/A
                                                                     Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate         1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      6/14/2019                                                                            6/14/2019            6/14/2019           6/18/2019

 Fee Description(s)                                     W/H Aff.Ind Item Date          Qty    Item Price        Orig. Billed      Adjust           Net

 Attorney Fees - Reset Sale                                          06/13/2019         1       $250.00          $250.00           $0.00      $250.00

      Note: Draft Motion and Order to Reset Sale. Draft letter to Judge. Follow up on new sale date. Advise client of new date.




                                                                                                              $250.00             $0.00           $250.00




 Total:                                                                                                       $250.00            $0.00        $250.00

Invoice Level Exceptions
None


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                              Pages: 1/ 2
                   Case 19-20485-PGH                 Doc 76-1       Filed 12/26/19      Page 18 of 40


Payment information

Requested Date             Check/ACH#                Payment Date           Amount

06/14/2019                                           06/17/2019             $250.00

Category      Subcategory               Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                   Code
Attorney Fees Reset Sale                630            FATT         90R01                   $250.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                         Pages: 2/ 2
                       Case 19-20485-PGH                Doc 76-1        Filed 12/26/19            Page 19 of 40
                                                   Mortgage Contracting Services, LLC
                                                          4890 West Kennedy Blvd.
                                                              Tampa, FL 33609
                                                         Phone No: (813) 874-2177
                                                            Fax No: (813) 258-5729



                            Property Insp. - Property Inspection Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Requested
9990 Richmond                                                      Input By:                     Amalia Inaty
Houston, TX 77042                                                  Date Submitted:               6/17/2019
Re:                 MAURICE YOUNG                                  Invoice Date:                 6/14/2019
                    16573 SW 19TH ST
                                                                   Vendor Ref #:
                    MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Non Judicial
Cost Center:                                                       Order Date                    6/2/2019
CONV Case No:                                                      Order Complete Date           6/14/2019
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate      1st Reviewed Date       Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      6/17/2019                                                                          6/20/2019          6/20/2019


 Cost Description(s)                                   W/H Aff.Ind Item Date         Qty     Item Price      Orig. Billed       Adjust           Net

 Property Services - Insp - Occupancy Inspection                    06/14/2019         1       $15.00           $15.00           $0.00          $15.00

      Note: NO CONTACT




                                                                                                            $15.00             $0.00            $15.00


 Total:                                                                                                   $15.00               $0.00        $15.00

Invoice Level Exceptions
None


 Invoice Level Comment
Inspection Requested




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
Case 19-20485-PGH   Doc 76-1   Filed 12/26/19   Page 20 of 40
                       Case 19-20485-PGH                 Doc 76-1           Filed 12/26/19            Page 21 of 40
                                                           SHD Legal Group, P.A.
                                                           499 NW 70TH AVE STE 309
                                                            Plantation, FL 33317 1619
                                                           Phone No: (954) 564-0071
                                                                Fax No: (954) 564-9252



                                    Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                         Invoice #:
                                                                       Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                          Input By:                     ERivera
Houston, TX 77042                                                      Date Submitted:               6/17/2019
Re:                   MAURICE YOUNG                                    Invoice Date:                 6/14/2019
                      16573 SW 19TH ST
                                                                       Vendor Ref #:
                      MIRAMAR, FL 33027
                                                                       Vendor Code:
Loan #:
Loan Type:         Conventional                                        Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                         Type:                         Judicial
Cost Center:                                                           Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                       Acquisition Date:
GSE REO Rem. Code:
                                                                       Paid in Full Date:            N/A
                                                                       Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                       HiType                        1
Litigation Status Code:                                                Class Code
Man Code:
                                                                       First Legal Action:           N/A
                                                                       Legal Action:                 09/25/2018
                                                                       Sale Date:                    N/A
                                                                       Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date         Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      6/17/2019                                                                              6/27/2019            6/27/2019           6/28/2019


 Cost Description(s)                                     W/H Aff.Ind Item Date           Qty     Item Price       Orig. Billed      Adjust           Net

 Filing Costs - Additional Court Filing Costs                           06/14/2019         1        $5.00            $5.00           $0.00          $5.00

      Note: Check #           Clerk of the Circuit Court Broward; Disbursement for 1446-170868 Reopen Fee



 Court Costs - Post-Judgement Motion                                    06/14/2019         1       $50.00           $50.00           $0.00          $50.00

      Note: Check #           Clerk of the Circuit Court Broward; Disbursement for 1446-170868 Reopen Fee




                                                                                                                $55.00             $0.00            $55.00


 Total:                                                                                                         $55.00             $0.00        $55.00

Invoice Level Exceptions
Possible Duplicate Invoice


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                                Pages: 1/ 2
                     Case 19-20485-PGH                Doc 76-1       Filed 12/26/19         Page 22 of 40


Payment information

Requested Date             Check/ACH#                 Payment Date           Amount

06/27/2019                                            06/28/2019             $5.00

Category       Subcategory               Trans Code     Reason Code Caw Payee        Seq Code   Net Amount
                                                                    Code
Filing Costs   Additional Court Filing   632            CORC         90R01                      $5.00
               Costs
Requested Date             Check/ACH#                 Payment Date           Amount

06/27/2019                                            06/28/2019             $50.00

Category       Subcategory               Trans Code     Reason Code Caw Payee        Seq Code   Net Amount
                                                                    Code
Court Costs    Post-Judgement Motion     632            FCST         90R01                      $50.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                             Pages: 2/ 2
                       Case 19-20485-PGH                  Doc 76-1         Filed 12/26/19            Page 23 of 40
                                                            SHD Legal Group, P.A.
                                                            499 NW 70TH AVE STE 309
                                                             Plantation, FL 33317 1619
                                                            Phone No: (954) 564-0071
                                                             Fax No: (954) 564-9252



                                   Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                        Invoice #:
                                                                      Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                         Input By:                     ERivera
Houston, TX 77042                                                     Date Submitted:               7/16/2019
Re:                  MAURICE YOUNG                                    Invoice Date:                 7/15/2019
                     16573 SW 19TH ST
                                                                      Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                      Vendor Code:
Loan #:
Loan Type:         Conventional                                       Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                        Type:                         Judicial
Cost Center:                                                          Referral Date                 9/6/2018
CONV Case No:
GSE Code:            O
                                                                      Acquisition Date:
GSE REO Rem. Code:
                                                                      Paid in Full Date:            N/A
                                                                      Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                      HiType                        1
Litigation Status Code:                                               Class Code
Man Code:
                                                                     First Legal Action:            N/A
                                                                     Legal Action:                  09/25/2018
                                                                     Sale Date:                     N/A
                                                                     Reason Sale Cancelled          N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed        Accepted Date           Approved Date        Chk Requested       Chk Confirmed
      7/16/2019            8/8/2019              8/8/2019                                   8/8/2019              8/8/2019            8/9/2019

 Fee Description(s)                                       W/H Aff.Ind Item Date         Qty    Item Price        Orig. Billed      Adjust           Net

 Attorney Fees - Attendance at Hearing                               07/10/2019          1       $250.00          $250.00           $0.00      $250.00

      Note: Attend hearing on Pl's Motion to Reset Sale




                                                                                                               $250.00             $0.00           $250.00




 Total:                                                                                                        $250.00            $0.00        $250.00

Invoice Level Exceptions
Possible Duplicate Invoice


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                               Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 24 of 40


Payment information

Requested Date           Check/ACH#                Payment Date           Amount

08/08/2019                                         08/09/2019             $250.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Attendance at Hearing   630            FCAH         90R01                   $250.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH                 Doc 76-1           Filed 12/26/19            Page 25 of 40
                                                           SHD Legal Group, P.A.
                                                           499 NW 70TH AVE STE 309
                                                            Plantation, FL 33317 1619
                                                           Phone No: (954) 564-0071
                                                                Fax No: (954) 564-9252



                                    Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                         Invoice #:
                                                                       Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                          Input By:                     ERivera
Houston, TX 77042                                                      Date Submitted:               7/16/2019
Re:                   MAURICE YOUNG                                    Invoice Date:                 7/16/2019
                      16573 SW 19TH ST
                                                                       Vendor Ref #:
                      MIRAMAR, FL 33027
                                                                       Vendor Code:
Loan #:
Loan Type:         Conventional                                        Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                         Type:                         Judicial
Cost Center:                                                           Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                       Acquisition Date:
GSE REO Rem. Code:
                                                                       Paid in Full Date:            N/A
                                                                       Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                       HiType                        1
Litigation Status Code:                                                Class Code
Man Code:
                                                                       First Legal Action:           N/A
                                                                       Legal Action:                 09/25/2018
                                                                       Sale Date:                    N/A
                                                                       Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date         Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      7/16/2019                                                                              7/22/2019            7/22/2019           7/23/2019


 Cost Description(s)                                     W/H Aff.Ind Item Date           Qty     Item Price       Orig. Billed      Adjust           Net

 Court Costs - Clerk/Prothonotary                                       07/16/2019         1       $70.00           $70.00           $0.00          $70.00

      Note: Check #           Clerk of the Circuit Court Broward; Disbursement for Notice of Sale 1446-170868



 Filing Costs - Additional Court Filing Costs                           07/16/2019         1        $5.00            $5.00           $0.00          $5.00

      Note: Check #           Clerk of the Circuit Court Broward; Disbursement for Notice of Sale 1446-170868




                                                                                                                $75.00             $0.00            $75.00


 Total:                                                                                                         $75.00             $0.00        $75.00

Invoice Level Exceptions
Possible Duplicate Invoice, Same Service Date


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                                Pages: 1/ 2
                     Case 19-20485-PGH                Doc 76-1       Filed 12/26/19         Page 26 of 40


Payment information

Requested Date             Check/ACH#                 Payment Date           Amount

07/22/2019                                            07/23/2019             $5.00

Category       Subcategory               Trans Code     Reason Code Caw Payee        Seq Code   Net Amount
                                                                    Code
Filing Costs   Additional Court Filing   632            CORC         90R01                      $5.00
               Costs
Requested Date             Check/ACH#                 Payment Date           Amount

07/22/2019                                            07/23/2019             $70.00

Category       Subcategory               Trans Code     Reason Code Caw Payee        Seq Code   Net Amount
                                                                    Code
Court Costs    Clerk/Prothonotary        632            FCCP         90R01                      $70.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                             Pages: 2/ 2
                       Case 19-20485-PGH                Doc 76-1          Filed 12/26/19            Page 27 of 40
                                                   Mortgage Contracting Services, LLC
                                                          4890 West Kennedy Blvd.
                                                                Tampa, FL 33609
                                                         Phone No: (813) 874-2177
                                                              Fax No: (813) 258-5729



                             Property Insp. - Property Inspection Services - INVOICE
Selene Finance                                                       Invoice #:
                                                                     Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                        Input By:                     Amalia Inaty
Houston, TX 77042                                                    Date Submitted:               7/17/2019
Re:                 MAURICE YOUNG                                    Invoice Date:                 7/16/2019
                    16573 SW 19TH ST
                                                                     Vendor Ref #:
                    MIRAMAR, FL 33027
                                                                     Vendor Code:
Loan #:
Loan Type:         Conventional                                      Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                       Type:                         Non Judicial
Cost Center:                                                         Order Date                    7/2/2019
CONV Case No:                                                        Order Complete Date           7/13/2019
GSE Code:            O
                                                                     Acquisition Date:
GSE REO Rem. Code:
                                                                     Paid in Full Date:            N/A
                                                                     Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                     HiType                        1
Litigation Status Code:                                              Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate       1st Reviewed Date        Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      7/17/2019           8/8/2019                8/8/2019                                 7/17/2019          7/17/2019             7/18/2019


 Cost Description(s)                                   W/H Aff.Ind Item Date           Qty     Item Price      Orig. Billed       Adjust           Net

 Property Services - Insp - Occupancy Inspection                      07/13/2019         1       $15.00           $15.00           $0.00          $15.00

      Note: NO CONTACT




                                                                                                              $15.00             $0.00            $15.00


 Total:                                                                                                     $15.00               $0.00        $15.00

Invoice Level Exceptions
Possible Duplicate Invoice, Multiple Inspections


 Invoice Level Comment
Inspection Requested




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                              Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 28 of 40


Payment information

Requested Date          Check/ACH#                 Payment Date           Amount

07/17/2019                                         07/18/2019             $15.00

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Property     Insp - Occupancy         631            INSP         90R01                   $15.00
Services     Inspection




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH               Doc 76-1          Filed 12/26/19            Page 29 of 40
                                                         SHD Legal Group, P.A.
                                                        499 NW 70TH AVE STE 309
                                                         Plantation, FL 33317 1619
                                                         Phone No: (954) 564-0071
                                                             Fax No: (954) 564-9252



                                   Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                      Invoice #:
                                                                    Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                       Input By:                     ERivera
Houston, TX 77042                                                   Date Submitted:               7/24/2019
Re:                  MAURICE YOUNG                                  Invoice Date:                 7/19/2019
                     16573 SW 19TH ST
                                                                    Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                    Vendor Code:
Loan #:
Loan Type:         Conventional                                     Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                      Type:                         Judicial
Cost Center:                                                        Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                    HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
                                                                    First Legal Action:           N/A
                                                                    Legal Action:                 09/25/2018
                                                                    Sale Date:                    N/A
                                                                    Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      7/24/2019            8/8/2019              8/8/2019                                 8/8/2019              8/8/2019            8/9/2019

 Fee Description(s)                                   W/H Aff.Ind Item Date           Qty    Item Price        Orig. Billed      Adjust           Net

 Attorney Fees - Dismissal Fee                                      07/16/2019         1       $250.00          $250.00           $0.00      $250.00

      Note: Prepared and filed Motion to Ratify Final Judgment as borrower filed bankruptcy a few hours after Final Judgment was entered
      and the bankruptcy was subsequently dismissed.




                                                                                                             $250.00             $0.00           $250.00




 Total:                                                                                                      $250.00            $0.00        $250.00

Invoice Level Exceptions
Possible Duplicate Invoice


Invoice Level Comment
None




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                             Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 30 of 40


Payment information

Requested Date           Check/ACH#                Payment Date           Amount

08/08/2019                                         08/09/2019             $250.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Dismissal Fee           630            FATT         90R01                   $250.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH           Doc 76-1           Filed 12/26/19            Page 31 of 40
                                                                AssetVal
                                                   805 North Crest Drive Suite 200
                                                     Grand Junction, CO 81506
                                                     Phone No: (970) 243-0311
                                                          Fax No: (970) 243-3971



                                          BPO - BPO Services - INVOICE
Selene Finance                                                   Invoice #:
                                                                 Invoice Status:               Check Confirmed
9990 Richmond                                                    Input By:                     Tami Rund
Houston, TX 77042                                                Date Submitted:               7/31/2019
Re:                  MAURICE YOUNG                               Invoice Date:                 7/30/2019
                     16573 SW 19TH ST
                                                                 Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                 Vendor Code:
Loan #:
Loan Type:         Conventional                                  Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                   Type:                         Non Judicial
Cost Center:                                                     Order Date                    7/18/2019
CONV Case No:                                                    Order Complete Date           7/21/2019
GSE Code:            O
                                                                 Acquisition Date:
GSE REO Rem. Code:
                                                                 Paid in Full Date:            N/A
                                                                 Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                 HiType                        1
Litigation Status Code:                                          Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date   Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      7/31/2019                                                                        8/9/2019            8/9/2019             8/10/2019


 Cost Description(s)                               W/H Aff.Ind Item Date           Qty     Item Price      Orig. Billed       Adjust           Net

 Valuation Costs - Exterior BPO                                   07/20/2019         1       $95.00           $95.00           $0.00          $95.00

      Note: NA
      Service From Date: 7/18/2019                Service To Date: 7/21/2019


                                                                                                        $95.00               $0.00            $95.00


 Total:                                                                                                 $95.00               $0.00        $95.00

Invoice Level Exceptions
None


Invoice Level Comment
None




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                          Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 32 of 40


Payment information

Requested Date          Check/ACH#                 Payment Date           Amount

08/09/2019                                         08/10/2019             $95.00

Category     Subcategory              Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Valuation    Exterior BPO             631            FBPO         90T01                   $95.00
Costs




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH              Doc 76-1           Filed 12/26/19            Page 33 of 40
                                                        SHD Legal Group, P.A.
                                                        499 NW 70TH AVE STE 309
                                                         Plantation, FL 33317 1619
                                                        Phone No: (954) 564-0071
                                                             Fax No: (954) 564-9252



                                   Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                      Invoice #:
                                                                    Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                       Input By:                     ERivera
Houston, TX 77042                                                   Date Submitted:               8/1/2019
Re:                  MAURICE YOUNG                                  Invoice Date:                 7/31/2019
                     16573 SW 19TH ST
                                                                    Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                    Vendor Code:
Loan #:
Loan Type:         Conventional                                     Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                      Type:                         Judicial
Cost Center:                                                        Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                    HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
                                                                    First Legal Action:           N/A
                                                                    Legal Action:                 09/25/2018
                                                                    Sale Date:                    N/A
                                                                    Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date        Chk Requested       Chk Confirmed
      8/1/2019             8/8/2019              8/8/2019                                 8/8/2019              8/8/2019            8/9/2019

 Fee Description(s)                                   W/H Aff.Ind Item Date           Qty    Item Price        Orig. Billed      Adjust           Net

 Attorney Fees - Attendance at Hearing                              07/24/2019         1       $250.00          $250.00           $0.00      $250.00

      Note: Attend hearing on Motion to Ratify FJ




                                                                                                             $250.00             $0.00           $250.00




 Total:                                                                                                      $250.00            $0.00        $250.00

Invoice Level Exceptions
Possible Duplicate Invoice


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                             Pages: 1/ 2
                   Case 19-20485-PGH               Doc 76-1       Filed 12/26/19      Page 34 of 40


Payment information

Requested Date           Check/ACH#                Payment Date           Amount

08/08/2019                                         08/09/2019             $250.00

Category      Subcategory             Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                 Code
Attorney Fees Attendance at Hearing   630            FCAH         90R01                   $250.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                       Pages: 2/ 2
                       Case 19-20485-PGH              Doc 76-1           Filed 12/26/19            Page 35 of 40
                                                        SHD Legal Group, P.A.
                                                        499 NW 70TH AVE STE 309
                                                         Plantation, FL 33317 1619
                                                        Phone No: (954) 564-0071
                                                             Fax No: (954) 564-9252



                                    Foreclosure - Foreclosure Services - INVOICE
Selene Finance                                                      Invoice #:
                                                                    Invoice Status:               Check Confirmed(Exc)
9990 Richmond                                                       Input By:                     ERivera
Houston, TX 77042                                                   Date Submitted:               8/2/2019
Re:                  MAURICE YOUNG                                  Invoice Date:                 8/1/2019
                     16573 SW 19TH ST
                                                                    Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                    Vendor Code:
Loan #:
Loan Type:         Conventional                                     Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                      Type:                         Judicial
Cost Center:                                                        Referral Date                 9/5/2018
CONV Case No:
GSE Code:            O
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:      $345,303.00
                                                                    HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
                                                                    First Legal Action:           N/A
                                                                    Legal Action:                 09/25/2018
                                                                    Sale Date:                    N/A
                                                                    Reason Sale Cancelled         N/A


Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date        Chk Requested     Chk Confirmed
      8/2/2019             8/8/2019              8/8/2019                                 8/8/2019              8/8/2019          8/9/2019


 Cost Description(s)                                  W/H Aff.Ind Item Date           Qty     Item Price       Orig. Billed    Adjust           Net

 Service Costs - Publication                                         07/29/2019         1       $245.00          $245.00        $0.00      $245.00

      Note: Payment to ALM Media, LLC - Daily Business Review; Disbursement for Notice of Sale
      Service From Date: 7/29/2019                  Service To Date: 7/29/2019


                                                                                                             $245.00          $0.00            $245.00


 Total:                                                                                                      $245.00          $0.00        $245.00

Invoice Level Exceptions
Possible Duplicate Invoice


Invoice Level Comment
Approved




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                           Pages: 1/ 2
                    Case 19-20485-PGH                 Doc 76-1       Filed 12/26/19      Page 36 of 40


Payment information

Requested Date              Check/ACH#                Payment Date           Amount

08/08/2019                                            08/09/2019             $245.00

Category      Subcategory                Trans Code     Reason Code Caw Payee     Seq Code   Net Amount
                                                                    Code
Service Costs Publication                632            FCST         90R01                   $245.00




    Excecution Date Time: 08/28/2019 11:06:07 AM                                                          Pages: 2/ 2
                       Case 19-20485-PGH                Doc 76-1        Filed 12/26/19            Page 37 of 40
                                                   Mortgage Contracting Services, LLC
                                                          4890 West Kennedy Blvd.
                                                              Tampa, FL 33609
                                                         Phone No: (813) 874-2177
                                                            Fax No: (813) 258-5729



                             Property Insp. - Property Inspection Services - INVOICE
Selene Finance                                                     Invoice #:
                                                                   Invoice Status:               Check Requested(Exc)
9990 Richmond                                                      Input By:                     Amalia Inaty
Houston, TX 77042                                                  Date Submitted:               8/16/2019
Re:                 MAURICE YOUNG                                  Invoice Date:                 8/15/2019
                    16573 SW 19TH ST
                                                                   Vendor Ref #:
                    MIRAMAR, FL 33027
                                                                   Vendor Code:
Loan #:
Loan Type:         Conventional                                    Payee Code:                   V
Inv. ID / Cat. ID: N/A / 10530                                     Type:                         Non Judicial
Cost Center:                                                       Order Date                    8/2/2019
CONV Case No:                                                      Order Complete Date           8/12/2019
GSE Code:            O
                                                                   Acquisition Date:
GSE REO Rem. Code:
                                                                   Paid in Full Date:            N/A
                                                                   Foreclosure Removal           N/A
Original Mortgage Amount:    $345,303.00
                                                                   HiType                        1
Litigation Status Code:                                            Class Code
Man Code:




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate      1st Reviewed Date       Last Reviewed       Accepted Date          Approved Date      Chk Requested         Chk Confirmed
      8/16/2019                                                                          8/19/2019          8/19/2019


 Cost Description(s)                                   W/H Aff.Ind Item Date         Qty     Item Price      Orig. Billed       Adjust           Net

 Property Services - Insp - Occupancy Inspection                    08/12/2019         1       $15.00           $15.00           $0.00          $15.00

      Note: NO CONTACT




                                                                                                            $15.00             $0.00            $15.00


 Total:                                                                                                   $15.00               $0.00        $15.00

Invoice Level Exceptions
Possible Duplicate Invoice


 Invoice Level Comment
Inspection Requested




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
Case 19-20485-PGH   Doc 76-1   Filed 12/26/19   Page 38 of 40
                       Case 19-20485-PGH              Doc 76-1         Filed 12/26/19            Page 39 of 40
                                                             RAS Crane, LLC
                                                   10700 Abbotts Bridge Road, Suite 110
                                                             Duluth, GA 30097
                                                        Phone No: (561) 241-6901
                                                                 Fax No:



                            Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
Selene Finance                                                    Invoice #:
                                                                  Invoice Status:               Submitted (Out.)
9990 Richmond                                                     Input By:                     Lauren Klinmann
Houston, TX 77042                                                 Date Submitted:               8/23/2019
Re:                  MAURICE YOUNG                                Invoice Date:                 8/23/2019
                     16573 SW 19TH ST
                                                                  Vendor Ref #:
                     MIRAMAR, FL 33027
                                                                  Vendor Code:
Loan #:
Loan Type:         Conventional                                   Payee Code:
Inv. ID / Cat. ID: N/A / 10530                                    Type:                         Non Judicial
Cost Center:                                                      Referral Date                 8/8/2019
CONV Case No:
GSE Code:            O
                                                                  Acquisition Date:
GSE REO Rem. Code:
                                                                  Paid in Full Date:            N/A
                                                                  Foreclosure Removal           N/A
Original Mortgage Amount:   $345,303.00
                                                                  HiType                        1
Litigation Status Code:                                           Class Code
Man Code:
BK Case No:
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:          LPS Default Solutions

 SubmittedDate        1st Reviewed Date      Last Reviewed    Accepted Date           Approved Date     Chk Requested           Chk Confirmed
      8/23/2019

 Fee Description(s)                                   W/H Aff.Ind Item Date         Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Review of Plan                                  08/23/2019          1       $350.00           $350.00           $0.00      $350.00

      Note: Bankruptcy Plan Review (recoverable) - Bankruptcy Plan Review (recoverable BK-4102) . BK Plan Review: Please note that no
      documents are filed with BK court for Plan Review. RECOVERABLE
      Service From Date: 8/23/2019                    Service To Date: 8/23/2019


                                                                                                        $350.00                 $0.00           $350.00




 Total:                                                                                                 $350.00                $0.00        $350.00

Invoice Level Exceptions
None


Invoice Level Comment
Does Not Exceed Allowable




  Execution Date Time: 08/28/2019 11:06:07 AM                                                                            Pages: 1/ 2
Case 19-20485-PGH   Doc 76-1   Filed 12/26/19   Page 40 of 40
